Hudson v Smith (2015 NY Slip Op 02935)





Hudson v Smith


2015 NY Slip Op 02935


Decided on April 8, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 8, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
L. PRISCILLA HALL
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2014-02316
 (Index No. 13588/11)

[*1]Donneil Oliver Hudson, appellant, 
vThomas J. Smith, et al., defendants, Wayne A. Hoyte, respondent.


Lozner & Mastropietro (Pollack, Pollack, Isaac & De Cicco, LLP, New York, N.Y. [Brian J. Isaac, Jacob Aronauer, and Beth S. Gereg], of counsel), for appellant.
Laurie DiPreta, Jericho, N.Y. (Lord Chester So of counsel), for respondent.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Solomon, J.), dated December 19, 2013, which granted that branch of the motion of the defendant Wayne A. Hoyte which was pursuant to CPLR 4403 to confirm the report of a referee (Sunshine, Ct. Atty. Ref.) dated June 12, 2013.
ORDERED that the order is affirmed, with costs.
The recommendations and report of a referee will not be disturbed when they are substantially supported by the record, and the referee has clearly defined the issues and resolved matters of credibility (see IG Second Generation Partners, L.P., v Kaygreen Realty Co., 114 AD3d 641; Spodek v Feibusch, 55 AD3d 903; Matter of County Conduit Corp., 49 AD3d 641; Stone v Stone, 229 AD2d 388). Here, the record substantially supports the referee's finding that the defendant Wayne A. Hoyte's vehicle was not involved in the subject accident. Accordingly, the Supreme Court properly granted that branch of Hoyte's motion which was pursuant to CPLR 4403 to confirm the report of the referee.
BALKIN, J.P., HALL, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court